11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Jorge Gil, Individually and as Next Friend of Minors, 
Christian Gil and Hannah Marie Gil, and 
American Longshore  Mutual Association on 
Behalf of C.T. Stevedoring, Inc. d/b/a Cooper T.
Smith Stevedoring Company

            Appellants
Vs.                  No. 11-03-00248-CV – Appeal from Harris County
Jacintoport International, LP
            Appellee
 
            Jorge Gil, Individually and as Next Friend of Minors, Christian Gil and Hannah Marie Gil,
and American Longshore Mutual Association on Behalf of C.T. Stevedoring, Inc. d/b/a Cooper T.
Smith Stevedoring Company have filed in this court a motion to dismiss their appeal.  In the motion,
the parties state that a full compromise and settlement of all claims has been reached and that they
no longer desire to prosecute this appeal.  The motion is granted.  TEX.R.APP.P. 42.1.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
January 8, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.